Citation Nr: 1712748	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  08-23 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Marenna, Counsel

INTRODUCTION

The Veteran served on active duty from June 2005 to April 2007.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDING OF FACT

The evidence of record does not show that the Veteran's service-connected disabilities rendered him unable to secure or follow substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating for compensation purposes (TDIU) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

TDIU is granted upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any disabilities that are not service connected.  38 C.F.R. §§ 3.341, 4.16; see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).

TDIU may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Service connection is in effect for posttraumatic stress disorder (PTSD), rated as 50 percent from September 7, 2012, and as 70 percent disabling from October 13, 2015; prostatitis, rated as 30 percent disabling; residuals of left ankle injury post-operative, rated as 20 percent disabling; three painful scars, residuals, cellulitis, chin, post-operative with scar, rated as 20 percent disabling; and residuals, cellulitis, chin, post-operative, with scar, rated as 10 percent disabling.  The combined service-connected disability rating was 60 percent from April 20, 2007, 80 percent from September 7, 2012, and 90 percent from October 2015.  Therefore, the schedular criteria for a TDIU are met from September 7, 2012.  38 C.F.R. § 4.16(a).

The Board finds that the evidence of record is against a finding that the Veteran's service-connected disabilities render him unemployable during the appeal period.  The evidence shows the Veteran's disabilities affected his ability to work, but did not demonstrate that his disabilities caused impairment that rendered him unable to obtain or sustain employment.  Significantly, throughout the appeal period, the evidence shows that the Veteran was employed.  Therefore, the Board finds that TDIU is not warranted, and finds that referral for extraschedular consideration for the period prior to September 7, 2012, when the Veteran's service-connected disabilities did not meet the schedular criteria for a TDIU is not warranted.  38 C.F.R. § 4.16(b).

The record reflects that the Veteran completed to years of college education.  In a December 2014 claim for TDIU, the Veteran stated he had not worked since May 2009.  He stated he had been completing general education from August 2011 to present.  The Veteran's SSA records indicate he had a past work history of pest control tech, textile inspector, grocery stocker and mobile home transporter.  He reported no special education.  

Social Security Administration (SSA) records indicate that the Veteran applied for SSA disability benefits.  In a March 2013 opinion, a physician for SSA found that the Veteran had severe mental impairments but was able to perform simple routine repetitive tasks in a minimum social demand and low stress workplace setting.  The SSA also found the Veteran was capable of work per residual functional capacity as given with pain considered.  The Veteran used a riding lawn mower to mow grass, drove a car, went to community college daily, and tended to his own personal care.  The report noted strength remained in all extremities with some limitation of movement in the left ankle.  The claimant was able to ambulate though his gait was antalgic.  It was noted that he worked as a volunteer firefighter at an August 2012 visit.

A July 2011 SSA examination report indicates the Veteran was able to stand, walk, or sit for six hours.  No assistive device was used.  The Veteran could lift and carry 20 pounds occasionally and 10 pounds frequently.  An August 2011 SSA examination record indicated a normal left ankle.  

The SSA records note that a February 2013 opinion from S.B., MD, Ph.D., indicates the Veteran's ability to perform work-related activities such as bending, stooping, lifting, walking, crawling, squatting, carrying, pushing and pulling heavy objects as well as the ability to hear or speak, appears to be mildly to moderately impaired due to the sum of the findings."  A February 2013 SSA record indicated the Veteran ambulated with a gait which was antalgic favoring the left leg and ankle.  The foot moved very little during the gait and was held almost rigid.  The report noted the Veteran could walk briefly on his heels but was unable to walk on the toe of the left foot due to pain.  A February 2013 SSA psychological record indicates the Veteran woke and went to school every day from 8 am to 1 pm.  The Veterans' wife reported the Veteran was able to tend to personal care, but she had to remind him to shave.  He mowed the grass with a riding mower but only for 20 to 30 minutes at a time.  He visited with family and went out to eat.  A March 2013 SSA psychological report noted that the Veteran attended community college daily, handled his own personal care, mowed the grass with a riding mower, and could drive for errands.  He handled finances when needed.  He socialized by visiting their children's schools and going to family gatherings.  

A November 2014 VA psychological examination report indicates the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity.  The Veteran reported that he last worked in 2009 when he was injured on the job.  He stated that he was a full time student and had received an associate's degree.  He was pursuing more classes at that time.  He stated that he had difficulty concentrating and was angry most of the time.  He was capable of performing activities of daily living, but his wife told him to shower.

A June 2015 VA psychological examination report indicated the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity.  The Veteran reported he had worked at a new job for two months to help support his family.  He reported he was easily irritated by people at work.  The report noted the Veteran had difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, an inability to establish and maintain effective relationships and neglect of personal appearance and hygiene.

A December 2015 VA psychological examination report noted that although the Veteran was still working, his occupational adjustment was tenuous and he was also showing persistent and somewhat increasing PTSD symptomatology despite ongoing treatment and medication management/adjustment.  The examiner found the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood due to PTSD.  The Veteran reported that he managed to keep his full-time job, but had made an arrangement with his supervisors to take two extra 15 minute breaks per day because of difficulty with managing stress and anger.  He had not missed any work because of mental health problems.  He had been working at his current job for 10 months.  The examiner noted that moderate to severe impairment of occupational reliability and productivity would be expected in most typical full-time settings.  The report also noted the Veteran had poor social judgment, did not keep up with personal hygiene, and did not engage in any social activity outside of the house.  He also had symptoms of moderate to severe insomnia with restlessness, anger and irritability issues, decreased energy, daily crying spells, and at least moderate panic attacks daily.  

In a statement received in July 2016, the Veteran noted he was working.  He stated that he struggled to keep the job, but kept it to support his family.  He stated that his wife did everything for him, she shaves his face, lays out his clothes and stays on him about taking showers, and takes his vehicle to get gas.  He stated that he had missed several days of work due to his PTSD and depression and had tried to take family medical leave so he could do treatment, but was denied.  As a lay person, the Veteran is competent to report symptoms capable of lay observation, and the Board finds his statements to be credible.  The Board also finds that his statements are generally consistent with the evidence in the December 2015 VA psychological examination.

Based on the foregoing, the Board finds that entitlement to a TDIU is not warranted.  The evidence does not show the Veteran has been unable to work due to his service-connected disabilities.  During most of the appeal period, the Veteran was a full time student and working full time.  The medical evidence of record, including SSA examinations, indicates the Veteran was able to work.  The March 2013 SSA physician found that the Veteran had severe mental impairments but was able to perform simple routine repetitive tasks in a minimum social demand and low stress workplace setting.  Physically, the SSA also found the Veteran was capable of work.  The Board finds the SSA opinions to be probative evidence against the claim.  The Veteran reported being able to ride a lawn mower to mow grass, drive a car, and tend to his own personal care.  He reported visiting with family and going out to eat.  He also handled finances.  The June 2015 VA psychological examination report indicated the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity.  The December 2015 VA psychological examination indicated the Veteran's occupational adjustment was tenuous and found the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood due to PTSD.  However, the Veteran was able to work at a full time job.  The July 2016 statement from the Veteran also indicated he was still able to work full time.  Although the Veteran's service-connected disabilities, particularly his PTSD, caused occupation and social impairment, the overall evidence does not support a finding that his disabilities rendered him unable to work at any point during the appeal period.  As the evidence is against a finding that the Veteran is unemployable due to his service-connected disabilities, entitlement to TDIU is not warranted.  38 U.S.C.A. § 5107 (b).


ORDER

TDIU is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


